Title: From Thomas Jefferson to Martha Jefferson Randolph, 17 July 1804
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


               
                  Washington July 17. 04.
               
               It is a considerrible time, my very dear Martha, since I have written because I have been in expectation you were all at Eppington: and tho’ I have not heard of your return to Edgehill, I presume it has taken place. I have some hope of being able to leave this on the 23d. & to be with you on the 26th. but it is possible I may not be able to get thro’ my business. mr Gallatin & Smith are gone. General Dearborne & mr Madison will go in three or four days. M. & Made. Pichon, who have lately lost their child, are inconsoleable; and will pass the remainder of the season in travelling about. they will pass some time with mr Madison & us. I have written to my sister Marks to press a visit from her and that I would send for her on my arrival. I hope the little ones are all well, and that you have left the family at Eppington, & particularly our dear portion of it well, and in the intention of visiting us. the necessaries for our comfort at Monticello have been sent off long ago at two or three different times. kiss the dear children for me, and present me affectionately to mr Randolph. my impatience to be with you all increases more as I approach the moment of that happiness. God bless you my ever dear child, and permit me to find you in good health. a tender Adieu till I see you.
               
                  
                     Th: Jefferson
                  
               
               
                  P.S. I presume mr Randolph’s newspapers will inform him of the death of Colo. Hamilton, which took place on the 12th.
               
            